Filed 11/26/13 In re Pedro B. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re PEDRO B., a Person Coming Under
the Juvenile Court Law.
                                                                 D063071
PEOPLE OF THE STATE OF
CALIFORNIA,
                                                                 (Super. Ct. No. J227568)
         Plaintiff and Respondent,

         v.

PEDRO B.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Carlos O.

Armour, Judge. Affirmed as modified with directions.


         Alissa Bjerkhoel, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Barry Carlton and Karl T. Terp,

Deputy Attorneys General, for Plaintiff and Respondent.
       Pedro B. appeals from a juvenile court's true finding that he possessed a billy club

in violation of Penal Code section 22210. He contends he was detained and searched in

violation of the Fourth Amendment, and accordingly the juvenile court erred in denying

his motion to suppress the evidence obtained in that search. He further contends the court

failed to declare whether the offense was a felony or a misdemeanor as required by

statute, and did not calculate the number of predisposition custody credits to which he is

entitled. We modify the judgment to specify that Pedro is entitled to 30 days'

predisposition custody credits. As so modified, the judgment is affirmed.

                   FACTUAL AND PROCEDURAL BACKGROUND

       On November 1, 2012, San Diego police officers Keelan McCullough and Levi

Merriman responded to a radio call of a pending fight between about 10 males at an

elementary school. As the officers drove to the area, the police dispatcher informed them

that the males had dispersed down an alley adjacent to the school. Some of the males

traveled on foot, while others rode bicycles.

       As the officers neared the elementary school, they saw three males on a sidewalk

approximately one block from the school, traveling in the direction that the dispatcher

had indicated. One male was riding a bicycle, while the other two were moving

"quickly" on foot. Intending to detain the males to investigate a possible fight, the

officers blocked the males' path with their patrol car and exited the car. Officer

Merriman ordered Pedro, who was on foot, to "stop." Ignoring the order, Pedro

continued to walk in the same direction he had been going. However, because the

officers' patrol car blocked Pedro's path, Pedro walked around the car and into the street

                                                2
as he asked, "What for?" As he did so, Pedro, in one motion, stared at Officer Merriman,

turned so that the right side of his body was no longer visible to the officer, moved his

right hand toward his right pocket, and began to lift the portion of his shirt that covered

his right pocket.

        Based on his training and experience, Officer Merriman believed Pedro's

movements indicated the intent to discard contraband or a weapon.1 Officer Merriman

quickly repositioned himself so he could see Pedro's right hand and blocked Pedro's path

as he did so. Officer Merriman saw an exposed metal object as Pedro lifted his shirt,

grabbed Pedro's right hand before he could reach the object, and removed it from Pedro's

pocket. The object was a 10-inch hollow metal pipe that appeared to be part of a bicycle

seat.

        On November 5, 2012, the People filed a petition against Pedro under Welfare and

Institutions Code section 602, alleging that Pedro unlawfully possessed a billy club and

should be continued as a ward of the juvenile court.2 After denying Pedro's motion to



1       Officer Merriman testified he had seen people "removing a weapon or discarding
contraband [¶] . . . [¶] . . . well above 50 to 100 times" during the more than three years
he spent in the mid-city division of the San Diego police department. He testified that in
his experience, a person's lifting of his or her shirt and looking at the officer was often the
"first maneuver" that preceded reaching into a pocket when he or she possessed a weapon
or contraband that he or she did not want to possess when contacted by the police.

2      All statutory references are to the Welfare and Institutions Code unless otherwise
specified. Pedro was first adjudged a ward of the juvenile court on February 24, 2011,
for misdemeanor resisting or obstructing a peace officer and for misdemeanor possession
or transfer of a switchblade knife. He was continued a ward of the court on May 30,
2012, for felony possession of a dirk or dagger. He was on probation at the time of the
instant offense.
                                              3
suppress, the court sustained the petition; continued Pedro as a ward of the court; stated

the offense was a felony; and ordered him placed in Camp Barrett for a period not to

exceed 365 days.

                                       DISCUSSION

                           I. Denial of the Suppression Motion

       Challenging the court's denial of his suppression motion, Pedro argues Officer

Merriman seized him without the requisite reasonable suspicion necessary to justify the

investigatory stop. He further asserts the "plain view" exception to the Fourth

Amendment did not apply because Officer Merriman would not have seen the billy club

but for the unlawful detention.

                                    A. Applicable Law

       "In ruling on a motion to suppress, the trial court must find the historical facts,

select the rule of law, and apply it to the facts in order to determine whether the law as

applied has been violated. We review the court's resolution of the factual inquiry under

the deferential substantial-evidence standard. The ruling on whether the applicable law

applies to the facts is a mixed question of law and fact that is subject to independent

review." (People v. Saunders (2006) 38 Cal. 4th 1129, 1133-1134.)

       "Any police restraint of the liberty of an individual either by physical force or by

an assertion of authority to which the individual submits, in circumstances in which a

reasonable person would have believed he or she was not free to leave, will constitute a

state 'seizure' of the individual within the meaning of the Fourth Amendment." (People v.

Soun (1995) 34 Cal. App. 4th 1499, 1515.) A Fourth Amendment seizure occurs only

                                              4
when an officer intentionally applies hands-on, physical restraint to a suspect (California

v. Hodari D. (1991) 499 U.S. 621, 626; Brower v. County of Inyo (1989) 489 U.S. 593,

596-597), or initiates a show of authority to which a reasonable, innocent person would

feel compelled to submit (Florida v. Bostick (1991) 501 U.S. 429, 434, 438) and to which

the suspect actually does submit (Brendlin v. California (2007) 551 U.S. 249, 254;

California v. Hodari D., supra, 499 U.S. at p. 626). "Such a seizure is normally

characterized as either a 'detention' or an 'arrest.' " (Soun, supra, 34 Cal.App.4th at p.

1515.)

         For a detention to be lawful, "the circumstances known or apparent to the officer

must include specific and articulable facts [which would cause the officer] to suspect that

(1) some activity relating to crime has taken place or is occurring or about to occur, and

(2) the person [the officer] intends to stop or detain is involved in that activity." (In re

Tony C. (1978) 21 Cal. 3d 888, 893.) "[T]he reasonable suspicion standard . . . is not a

particularly demanding one, but is, instead, 'considerably less than proof of wrongdoing

by a preponderance of the evidence.' " (People v. Letner and Tobin (2010) 50 Cal. 4th 99,

146.) This approach allows officers to draw on their own training and experience in

deciding whether criminal activity is afoot. (United States v. Arvizu (2002) 534 U.S. 266,

273.) The detention is valid so long as the officer can " ' "provide some objective

manifestation that the person detained may be involved in criminal activity." ' " (Letner,

supra, at p. 145.)




                                               5
                                    B. The Detention

       We first determine at what point Pedro was detained for Fourth Amendment

purposes. Pedro argues he was detained at the moment Officer Merriman blocked his

path with the patrol car and ordered him to stop. However, a seizure did not occur at that

moment because Pedro was not physically restrained and did not submit to Officer

Merriman's display of authority. (California v. Hodari D., supra, 499 U.S. at p. 626;

Brendlin v. California, supra, 551 U.S. at p. 254.) Rather than submit to Officer

Merriman's authority, Pedro continued walking and circumvented the patrol car that

blocked his path. Officer Merriman detained Pedro the moment the officer repositioned

his body and blocked Pedro's path so that he could see the movements Pedro was making

with his hidden right hand. At that moment, although the officer did not physically arrest

Pedro's movement, his physical presence in Pedro's path stopped Pedro from continuing

to walk away.

                                C. Reasonable Suspicion

       Pedro contends Officer Merriman lacked reasonable suspicion to stop him. He

argues the officer did not articulate facts which caused him to believe a crime had

occurred, was occurring, or was about to occur. Pedro also argues he was simply a

pedestrian, and the officer lacked a reasonable basis to believe he was associated with the

reported pending fight. We first determine whether some objective manifestation existed

that Pedro and his two companions were the subjects of the radio call. We then

determine whether the officers had an articulable basis to believe a crime had occurred,

was occurring, or was about to occur.

                                             6
       First, the officers had sufficient basis to believe that the three males they stopped

were connected to the pending fight at the elementary school. The males matched the

general description in the radio call (i.e., males leaving the area of an elementary school

on bicycle or on foot), were stopped a short distance from the school, were stopped

shortly after the pending fight was reported, and were "quickly" traveling away from the

nearby scene. In light of these facts, the officers could temporarily detain the males to

determine whether they were in fact the males who had gathered to fight at the

elementary school. Although Pedro argues that he was simply a pedestrian in the area,

the Supreme Court has long held that potentially innocent explanations for persons'

conduct do not divest officers of the ability to initiate temporary investigative stops.

(Illinois v. Wardlow (2000) 528 U.S. 119, 125-126; People v. Letner and Tobin, supra,

50 Cal.4th at pp. 146-147.)

       Next, the record supports the court's finding that "some activity relating to crime

has taken place or is occurring or about to occur." (In re Tony C., supra, 21 Cal.3d at

p. 893.) Prior to contacting Pedro, Officer Merriman had been informed of a pending

fight at the nearby elementary school. Fighting is a crime under California law (Pen.

Code, § 415, subd. (1)), and persons gathering to fight may also be involved in other

criminal activities associated with fighting. Moreover, Pedro's actions after the initial

contact supplied Officer Merriman an additional basis to detain him. In response to

Officer Merriman's order to stop, Pedro initiated a series of evasive movements that in

the officer's training and experience indicated possession of a weapon or contraband.

(See generally, Illinois v. Wardlow, supra, 528 U.S. at p. 124 ["[N]ervous, evasive

                                              7
behavior is a pertinent factor in determining reasonable suspicion."].) Although Pedro

argues that "[t]he fact that [he] reached into his pocket and turned his body away from

Officer Merriman is insignificant," the court could reasonably conclude these actions

were highly significant based on Officer Merriman's testimony that they suggest a person

is armed or carrying contraband.

       Pedro's contention that the officer lacked reasonable suspicion because a fight

never actually took place is based on an unduly narrow view of police investigatory

authority. Police officers may detain persons in order to investigate "criminal activity"

even though the officer has not identified a specific criminal statute the person has

actually violated before the stop. (See Illinois v. Wardlow, supra, 528 U.S. at p. 124.) In

Wardlow, the Supreme Court upheld the detention of a person who immediately fled

from officers as they drove into an area known for narcotics activity. (Ibid.) After the

officers detained the person, they discovered a handgun. (Id.at p. 122.) The officers had

not received a radio call about any particular person, had not witnessed Wardlow engage

in any identifiable criminal activity, and had not identified any specific criminal statute

he had violated. (See id. at p. 124.) The lack of a specific criminal statute

notwithstanding, the Supreme Court held the officers could detain Wardlow to investigate

"criminal activity" on the basis of his unprovoked headlong flight from them in a high

crime area. (Id. at pp. 124-125 ["In this case . . . it was not merely respondent's presence

in an area of heavy narcotics trafficking that aroused the officers' suspicion but his

unprovoked flight upon noticing the police. . . . We conclude [the officer] was justified

in suspecting that Wardlow was involved in criminal activity, and, therefore, in

                                              8
investigating further."].) In other words, Wardlow's behavior raised suspicion that he

may be involved in some sort of criminal activity, and officers may temporarily detain

such persons—even without knowledge of a completed crime—to determine what type of

criminal activity, if any, is afoot.

       Here, as in Wardlow, although Officer Merriman did not identify a specific

criminal statute he could charge Pedro with at the time of the detention, he was justified

in stopping Pedro to further investigate his involvement in criminal activity, given that

the officer had sufficient basis to suspect Pedro was connected to the pending fight at the

elementary school. At the moment Officer Merriman detained Pedro, the officer had

reasonable basis to detain him to investigate criminal activity related to a possible fight

and possible possession of a weapon or contraband. Accordingly, neither Officer

Merriman's detention of Pedro nor the subsequent discovery of the billy club ran afoul of

the Fourth Amendment. The court did not err in denying Pedro's motion to suppress.

                          II. Designation of the Offense as a Felony

       Pedro next contends the juvenile court erred because it did not fulfill its

statutorily-mandated duty to consider and declare whether the offense of possession of a

billy club was a misdemeanor or a felony.

       Possessing a billy club is a "wobbler," in that it may be punished as either a

misdemeanor or a felony. (Pen. Code, § 22210.) Section 702 requires: "If the minor is

found to have committed an offense which would in the case of an adult be punishable

alternatively as a felony or a misdemeanor, the court shall declare the offense to be a

misdemeanor or felony."

                                              9
       Here, the court stated: "[T]he overall term that [Pedro] now is exposed to is four

years, two months [as a] result of the true finding on Count 1. And I am fixing this as a

felony at this time." (Italics added.) The court's statement that it was "fixing" the offense

as a "felony at this time" reflects that it consciously elected a felony classification. We

presume the court knows and follows the law. (People v. Stowell (2003) 31 Cal. 4th 1107,

1114; People v. Mosley (1997) 53 Cal. App. 4th 489, 496.) This presumption, combined

with the court's clear statement that it was selecting a felony classification, suffices to

show the court complied with its obligation to decide whether the offense was a felony or

misdemeanor.

                            III. Predisposition Custody Credits

       Pedro contends the court did not calculate the predisposition custody credits to

which he is entitled, and the case should be remanded for this purpose. Pedro and the

People agree that he is entitled to 30 days' predisposition credits; accordingly we may

correct the error without a remand. (See People v. Engquist (1990) 218 Cal. App. 3d 228,

233.) We modify the judgment to state that Pedro is entitled to 30 days' predisposition

custody credits.




                                              10
                                     DISPOSITION

      The judgment is modified to state that Pedro is entitled to 30 days' predisposition

custody credits. As so modified, the judgment is affirmed. The juvenile court shall

forward a copy of the modified judgment to the proper authorities.



                                                                              HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



MCINTYRE, J.




                                           11